—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated July 16, 1997, which, inter alia, determined that certain bank accounts were not marital property.
Ordered that the order is affirmed, with costs.
The bank accounts in controversy were established by the *571defendant for the parties’ three children. The funds which were deposited in each account originated as gifts from third parties. Since money given by a third party to a child and held in an account in the name of one of the parents for the benefit of the child is not marital property (see, Knox v Knox, 82 AD2d 824), the court’s determination was proper.
The plaintiffs remaining contentions are without merit. Mangano, P. J., Bracken, Krausman and McGinity, JJ., concur.